Exhibit 10.16

FOREST CITY REALTY TRUST, INC.
2005 DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS
(Effective December 31, 2015)


Forest City Enterprises, Inc. established, effective January 1, 2005, the Forest
City Enterprises, Inc. 2005 Deferred Compensation Plan For Nonemployee
Directors. The Plan was amended and restated as of January 1, 2005 and January
1, 2008 and amended as of December 17, 2009. The Plan was established for the
purpose of providing funds upon Termination of Service (as defined below) of
nonemployee directors of Forest City Enterprises, Inc. It is intended that the
Plan will assist in attracting and retaining qualified individuals to serve as
directors.
Pursuant to the Assignment and Assumption Agreement by and between Forest City
Enterprises, Inc. and Forest City Realty Trust, Inc. (the “Company”) dated as of
December 31, 2015 (the “Assignment Agreement”), Forest City Enterprises, Inc.
assigned to the Company sponsorship of the Plan and the Company assumed
sponsorship of the Plan, amended and restated as set forth herein, effective as
of the Effective Time (as defined below). Under the Assignment Agreement, Forest
City Enterprises, Inc. (for itself and on behalf of its successors) has agreed
to pay, perform, and discharge any and all obligations under the Plan that
accrued prior to the Effective Time and the Company has agreed to pay, perform,
and discharge any and all obligations under the Plan that accrue on or after the
Effective Time.
ARTICLE I
DEFINITIONS
For the purposes hereof, the following words and phrases shall have the meanings
set forth below, unless their context clearly requires a different meaning:
1.    “Account” shall mean the bookkeeping account(s) maintained by the
Committee on behalf of each Participant pursuant to Section 4 of Article II that
is credited with Fees which are deferred by a Participant, and the gains,
losses, interest and other earnings on such amounts as determined in accordance
with Section 4 of Article II.
2.    “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including one or more trusts, designated by a Participant in accordance with the
Plan to receive payment of the remaining balance of the Participant’s Account in
the event of the death of the Participant prior to receipt of the entire amount
credited to the Participant’s Account.
3.    “Board” shall mean the Board of Directors of the Company.
4.    “Change in Control” shall mean that:
(i)    The Company is merged or consolidated or reorganized into or with another
corporation or other legal person, and as a result of such merger, consolidation
or reorganization less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such transaction is held in the aggregate by
either (a) the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such transaction or (b) Permitted Holders;




--------------------------------------------------------------------------------



(ii)    The Company sells or otherwise transfers all or substantially all of its
assets to any other corporation or other legal person, and as a result of such
sale or transfer less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such sale or transfer is held in the aggregate by
either (a) the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such sale or transfer or (b) Permitted Holders;
(iii)    There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report) thereto, each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or Section
14(d)(2) of the Exchange Act) other than a Permitted Holder has become the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3 or
any successor rule or regulation promulgated under the Exchange Act) of
securities representing 20 percent or more of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of the
Board (the “Voting Stock”);
(iv)    The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing contract or transaction, other
than with respect to a Permitted Holder; or
(v)    If during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority of the members thereof, unless the election, or
the nomination for election by the Company’s stockholders, of each member of the
Board first elected during such period was approved by a vote of at least
two-thirds of the members of the Board then still in office who were members of
the Board at the beginning of any such period.
Notwithstanding the foregoing provisions of subsection (iii) or (iv) hereof, a
“Change in Control” shall not be deemed to have occurred for purposes of the
Plan, either (1) solely because the Company, a Subsidiary or any employee stock
ownership plan or other employee benefit plan sponsored by the Company or a
Subsidiary, files or becomes obligated to file a report or a proxy statement
under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A
(or any successor schedule, form or report or item therein) under the Exchange
Act, disclosing beneficial ownership by it of shares of Voting Stock, whether in
excess of 20 percent or otherwise, or because the Company reports that a change
in control of the Company has or may have occurred or will or may occur in the
future by reason of such beneficial ownership or (2) solely because of a change
in control of any Subsidiary. Notwithstanding the foregoing provisions of
subsections (i-iv) hereof, if, prior to any event described in subsections
(i-iv) hereof that may be instituted by any person who is not an officer or
director of the Company, or prior to any disclosed proposal that may be
instituted by any person who is not an officer or director of the Company that
could lead to any such event, management proposes any restructuring of the
Company that ultimately leads to an event described in subsections (i-iv) hereof
pursuant to such management proposal, then a “Change in Control” shall not be
deemed to have occurred for purposes of the Plan.

-2-



--------------------------------------------------------------------------------



5.    “Class A Common Shares” shall mean the Class A Common Shares of the
Company, or any security into which such shares may be changed, as determined by
the Committee in its sole discretion, (i) in the event of a change in
outstanding Class A Common Shares or in the capital structure of the Company by
reason of any share dividend, share split, reverse share split,
recapitalization, reorganization, merger, consolidation, combination, exchange
or other relevant change in the capitalization of the Company or (ii) in the
event of any change in applicable laws or any change in circumstances which
results in or would result in any substantial dilution or enlargement of the
rights of any Participant in the Plan or which otherwise warrants equitable
adjustment because it interferes with the intended operation of the Plan.
6.    “Code” shall mean the Internal Revenue Code of 1986, as amended.
7.    “Committee” shall mean the Corporate Governance and Nominating Committee
of the Board or such other committee as may be authorized by the Board to
administer the Plan.
8.    “Deferral Election” shall mean the Election Agreement (or portion thereof)
completed by a Participant and filed with the Committee that indicates the
amount of his or her Fees that is or will be deferred under the Plan for a Year.
9.    “Director” shall mean a member of the Board.
10.    “Disability” shall have the meaning given to such term in the Long Term
Disability Plan of the Company, as amended from time to time (or, if none, the
long-term disability plan of Forest City Employer, LLC).
11.    “Effective Time” shall mean 11:59 p.m. on December 31, 2015.
12.    “Election Agreement” shall mean an agreement in the form that the
Committee may designate from time to time.
13.    “Eligible Director” shall mean a Director who is not an employee of the
Company or any of its Subsidiaries. An Eligible Director shall continue as such
until the earlier of the date he or she (i) ceases to be a Director or (ii)
becomes an employee of the Company or any of its Subsidiaries.
14.    “Election Filing Date” shall mean December 31 of the Year next preceding
the first day of the Year for which Fees would otherwise be earned.
15.    “Fee” or “Fees” shall mean the annual retainer payable in cash to a
Director for his or her services as a member of the Board.
16.    “Key Employee” shall mean a “specified employee” with respect to the
Company (or a controlled group member of the Company) determined pursuant to
procedures implemented by the Company in compliance with Section 409A of the
Code.
17.    “Participant” shall mean any Eligible Director who has at any time made a
Deferral Election in accordance with Section 2 of Article II the Plan and who,
in conjunction with his or her Beneficiary, has not received a complete
distribution of the amount credited to his or her Account.

-3-



--------------------------------------------------------------------------------



18.    “Payment Election” shall mean the Election Agreement (or portion thereof)
completed by a Participant and filed with the Committee that indicates the time
of commencement of payment and form of payment of the Participant’s Fees that
are or will be deferred pursuant to a Deferral Election under the Plan.
19.    “Permitted Holder” shall mean (i) any of Samuel H. Miller, Albert B.
Ratner, Charles A. Ratner, James A. Ratner, Ronald A. Ratner or any spouse of
any of the foregoing, and any trusts for the benefit of any of the foregoing,
(ii) RMS, Limited Partnership and any general partner or limited partner thereof
and any person (other than a creditor) that upon the dissolution or winding up
of RMS, Limited Partnership receives a distribution of capital stock of the
Company, (iii) any group (as defined in Section 13(d) of the Exchange Act) of
two or more persons or entities that are specified in the immediately preceding
clauses (i) and (ii), and (iv) any successive recombination of the persons or
groups that are specified in the immediately preceding clauses (i), (ii) and
(iii).
20.    “Plan” shall mean this Forest City Realty Trust, Inc. 2005 Deferred
Compensation Plan For Nonemployee Directors and, for periods prior to the
Effective Time, the Forest City Enterprises, Inc. 2005 Deferred Compensation
Plan For Nonemployee Directors.
21.    “Subsidiary” shall mean any corporation, joint venture, partnership,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest and directly or indirectly owns or
controls 50 percent or more of the total combined voting or other
decision-making power.
22.    “Termination of Service” shall mean a termination of service with the
Company that constitutes a separation from service within the meaning of
Treasury Regulation Section 1.409A-1(h).
23.    “Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from (i) an illness or accident of the Participant or
Beneficiary or his or her spouse or dependent (as defined in Section 152(a) of
the Code), (ii) loss of the Participant’s property due to casualty, or (iii)
other similar or extraordinary circumstances arising as a result of events
beyond the control of the Participant.
24.    “Year” shall mean each calendar year, commencing on or after January 1,
2008.
ARTICLE II
ELECTION TO DEFER
1.    Eligibility and Participation. An Eligible Director may make an annual
Deferral Election with respect to receipt of 50% or 100% of his or her Fee for
any Year in accordance with Section 2 of this Article. An Eligible Director who
makes a Deferral Election must also make a Payment Election with respect to the
amount deferred in accordance with Section 5 of this Article. An Eligible
Director’s entitlement to defer shall cease with respect to the Year following
the Year in which he or she ceases to be an Eligible Director.

-4-



--------------------------------------------------------------------------------



2.    Deferral Elections. All Deferral Elections, once effective, shall be
irrevocable, shall be made on an Election Agreement filed with the Committee and
shall comply with the following requirements:
(i)    The Deferral Election shall specify the amount of Fees that is to be
deferred within the limits under Section 3 of this Article.
(ii)    The Deferral Election shall be made by, and shall be effective as of,
the applicable Election Filing Date. Notwithstanding the foregoing, the
Committee may permit a Director who first becomes an Eligible Director during
the course of a Year, rather than as of the first day of such Year, to make a
Deferral Election within thirty (30) days following the date the Director first
becomes an Eligible Director, and such Deferral Election shall be effective on
the date made and shall be effective only with regard to Fees earned following
the filing of the Election Agreement with the Committee.
3.    Amount Deferred. A Participant shall designate on the Election Agreement
whether 50% or 100% of his or her Fees earned during the Year are to be
deferred.
4.    Accounts; Earnings. Fees that a Participant elects to defer shall be
credited to an Account on the date the Fees would otherwise have been paid to
the Participant.
(i)    Such Account will be credited with gains, losses, interest and other
earnings based on investment directions made by the Participant, in accordance
with investment deferral crediting options and procedures established by the
Committee, which shall include procedures for prospective investment directions
with respect to Fees that are to be deferred under the Plan. The Committee may
change the investment deferral crediting options and procedures from time to
time. Unless otherwise specified by the Committee, the investments in which a
Participant’s Account may be deemed invested are (a) an interest bearing
obligation specified by the Committee from time to time and (b) Class A Common
Shares. Participants shall be permitted to reallocate the deemed investment of
their Accounts between such deemed investment options only as and to the extent
determined by the Committee. Any dividends deemed payable with respect to Class
A Common Shares that are deemed credited to a Participant’s Account shall be
credited to the Participant’s Account and shall be deemed reinvested in Class A
Common Shares.
(ii)    By electing to defer any amount pursuant to the Plan, each Participant
shall thereby acknowledge and agree that the Company is not and shall not be
required to make any investment in connection with the Plan, nor is it required
to follow the Participant’s investment directions in any actual investment it
may make or acquire in connection with the Plan. Any amounts credited to a
Participant’s Account with respect to which a Participant does not provide
investment direction shall be credited with gains, losses, interest and other
earnings as if such amounts were invested in an investment option to be selected
by the Committee in its sole discretion. Each Participant shall be 100% vested
in the entire amount credited to his or her Account at all times.



-5-



--------------------------------------------------------------------------------



5.    Initial Payment Elections. Subject to Sections 5(iii), 5(iv), 6, 7, 8, and
9 of this Article, all Payment Elections shall be irrevocable, shall be made
annually on an Election Agreement filed with the Committee and shall comply with
the following requirements:
(i)    The Payment Election shall contain the Participant’s elections regarding
the time of the commencement of payment of amounts in his or her Account.
(a)    A Participant may elect to commence payment (1) upon the date on which he
or she incurs a Termination of Service for any reason, including, without
limitation, by reason of death, retirement, or Disability, or (2) to the extent
permitted by the Committee in an Election Agreement with the Committee, in a
specified year that begins at least two years after the date on which the
Deferral Election becomes effective.
(b)    Payments made in accordance with the Participant’s election under Section
5(i)(a)(1) of this Article shall be paid or commence to be paid on the date of
the Termination of Service and payments made in accordance with the
Participant’s election under Section 5(i)(a)(2) of this Article shall be paid or
commence to be paid on June 1 of the specified year.
(c)    Notwithstanding the foregoing provisions of this Section 5(i), in the
event that a Participant elects, in accordance with Section 5(i)(a)(2) of this
Article, to commence payments in a specified year, and prior to the date such
payment is due to be paid or commence to be paid (as described in Section
5(i)(b) of this Article) he or she incurs a Termination of Service, payment of
the Participant’s Account shall commence, in the form or forms elected pursuant
to Sections 5(ii) and/or 5(iii) of this Article, on the date of such Termination
of Service.
(ii)    The Deferral Election shall also contain the Participant’s elections
regarding the form of payment of amounts in his or her Account.
(a)    The Participant may elect to receive amounts in his or her Account in one
of the following forms: (1) a single lump sum payment or (2) a specified number
of quarterly installments over a specified period not exceeding five (5) years.
Distributions shall be made in cash or in Class A Common Shares (with fractional
shares paid in cash), or any combination thereof, as elected by the Participant,
provided, however, that Class A Common Shares shall only be distributable with
respect to that portion of a Participant’s Account that is deemed invested in
such shares at the time of the distribution. In the event that a Participant’s
Account (or a portion thereof) was deemed invested in Class A Common Shares but
the Participant elects payment of such Account (or a portion thereof) in cash,
the value of such Account (or a portion thereof) shall be based on the fair
market value of the Class A Common Shares as of the date preceding the date the
cash payment is scheduled to be paid (or commence to be paid) under the Plan.
(b)    In the event that all or a portion of a Participant’s Account is payable
in installments the amount of each installment shall be determined as follows:



-6-



--------------------------------------------------------------------------------



(1)    The value, at the time of the first installment payment, of the portion
of the Participant’s Account payable in installments shall be divided by the
number of installment payments that will be made during the installment period;
(2)    The amount determined under (1) shall be paid to the Participant on each
payment date through the end of the Year in which the installment payments
begin;
(3)    After the end of the Year described in (2), the value at the end of such
Year of the portion of the Account payable in installments shall be divided by
the number of installment payments then remaining in the installment period;
(4)    The amount determined under (3) shall be paid to the Participant on each
payment date during the following Year;
(5)    The procedures described in (3) and (4) shall be followed for any
following Year in which installment payments will be made;
(6)    The portion of the Account subject to such installment payments that
remains unpaid from time to time shall continue to be credited with gains,
losses, interest and other earnings as provided in Section 4(i) of this Article;
and
(7)    The final installment payment shall include an adjustment for gains,
losses, interest and other earnings pursuant to Section 4(i) of this Article
during the period between the beginning of the Year in which the final
installment payment is made and the date of such final payment.
(iii)    Except as provided in Section 2(ii) of this Article, the Payment
Election shall be made by, and shall be effective as of, the applicable Election
Filing Date. A Participant may not have more than: (A) two Payment Elections
described in Section 5(i)(a)(2) of this Article in effect at any one time, (B)
three Payment Elections in total in effect at any one time, and (C) two Payment
Elections in effect at any one time that provide for payments in installments.
(iv)    Notwithstanding the foregoing provisions of this Section 5, if the
Participant is a Key Employee, payment on account of Termination of Service
shall be made or commence on the first business day of the seventh month
following such Termination of Service (or, if earlier, the date of death). In
the event that all or a portion of a Key Employee’s Account is payable in
installments upon a Termination of Service, the total amount of quarterly
installment payments to which such Key Employee would otherwise be entitled
during the period from the date of the Participant’s Termination of Service
through the first day of the seventh month following the date of such
Termination of Service shall also be paid on the first business day of the
seventh month following such Termination of Service (or, if earlier, the date of
death).
(v)    The payment of a single lump-sum amount, or the payment of a specified
number of quarterly installments as designated by the Participant in the
Election Agreement, to a Participant (or his or her Beneficiary or
Beneficiaries) pursuant to this Section 5 shall discharge all obligations of the
Company to such Participant (and his or her Beneficiaries) under the Plan.

-7-



--------------------------------------------------------------------------------



6.    Subsequent Payment Elections. A Participant may make a subsequent Payment
Election to change the time of the commencement of payment(s) of his or her
Account, the form of payment of his or her Account, or both, with respect to an
amount previously deferred under a Deferral Election if all of the following
requirements are met:
(i)    Such subsequent Payment Election may not take effect until at least
twelve (12) months after the date on which the subsequent Deferral Election is
made;
(ii)    In the case of a subsequent Payment Election related to a distribution
not described in Section 7 or 9 of this Article, the first payment under such
subsequent Payment Election shall in all cases be deferred for a period of not
less than five (5) years from the date such distribution would otherwise have
been made (or, in the case of installment payments, which are treated as a
single payment for purposes of this Section 6, five (5) years from the date the
first installment payment was scheduled to be paid); and
(iii)    Any subsequent Payment Election related to a distribution that is to be
made at a specified time or pursuant to a fixed schedule pursuant to Section 5
of this Article must be made not less than twelve (12) months prior to the date
the payment was scheduled to be made under the prior Payment Election (or, in
the case of installment payments, which are treated as a single payment for
purposes of this Section 6, twelve (12) months prior to the date the first
installment payment was scheduled to be paid).
7.    Death of a Participant. In the event of the death of a Participant, the
remaining amount of the Participant’s Account shall be paid to the Beneficiary
or Beneficiaries designated in a writing on a form that the Committee may
designate from time to time, (the “Beneficiary Designation”) in accordance with
the Participant’s Payment Election, or in accordance with a special payment
election filed by the Participant with the Committee at the same time as the
Participant’s Payment Election under Section 5 or 6 of this Article is filed
with the Committee that is to be operative and override any other payment
election under the Participant’s Payment Election in the event of the death of
the Participant. Any special payment election filed by a Participant subsequent
to the filing of his or her initial Payment Election under Section 5 of this
Article must meet such additional requirements as the Committee determines are
appropriate to avoid the inclusion of the amounts subject to such special
payment election in the gross income of a Participant or Beneficiary under
Section 409A(a)(1) of the Code, including, without limitation, the requirements
under Section 6 of this Article. A Participant’s Beneficiary Designation may be
changed at any time prior to his or her death by the execution and delivery of a
new Beneficiary Designation. The Beneficiary Designation on file with the
Company (including any Beneficiary Designation on file with Forest City
Enterprises, Inc. immediately prior to the Effective Time) that bears the latest
date at the time of the Participant’s death shall govern. In the absence of a
Beneficiary Designation or the failure of any Beneficiary to survive the
Participant, the amount of the Participant’s Account shall be paid to the
Participant’s estate in accordance with the elections made on the Participant’s
Payment Election; provided, however, that to the extent permitted by Section
409A of the Code, payment of the Participant’s Account under the circumstances
described in this sentence shall be made in the form of a lump sum in cash to
the Participant’s estate within 90 days after the appointment of an executor or
administrator. In the event of the death of the Beneficiary or Beneficiaries
after the

-8-



--------------------------------------------------------------------------------



death of a Participant, the amount of the Participant’s Account shall be paid to
the estate of the last surviving Beneficiary in accordance with the elections
made on the Participant’s Payment Election or special payment election, as
applicable; provided, however, that to the extent permitted by Section 409A of
the Code, payment of the Participant’s Account under the circumstances described
in this sentence shall be made in the form of a lump sum in cash to the
Beneficiary’s estate within 90 days after the appointment of an executor or
administrator.
8.    Small Payments. Notwithstanding the foregoing, if at the time of a
Participant’s Termination of Service the Participant’s Account balance does not
exceed $10,000, such Account shall be automatically paid to such Participant in
a single lump-sum payment on the date of such Termination of Service; provided,
however, that if the Participant is a Key Employee, payment on account of a
Termination of Service shall occur on the first business day of the seventh
month after such Termination of Service (or, if earlier, the date of death).
9.    Unforeseeable Emergency. Notwithstanding the foregoing, in the event of an
Unforeseeable Emergency and at the request of a Participant, accelerated payment
may, in the discretion of the Committee, be made to the Participant of all or a
part of his or her Account. Payments of amounts as a result of an Unforeseeable
Emergency may not exceed the amount necessary to satisfy such Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution(s), after taking into account the extent to which the
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise by liquidation of the Participant’s assets (to the extent
the liquidation of such assets would not itself cause severe financial
hardship). Amounts payable under this Section 9 of Article II shall only be
payable in cash, and shall not be payable in Class A Common Shares.
ARTICLE III
ADMINISTRATION
The Committee, shall be responsible for the general administration of the Plan
and for carrying out the provisions hereof. The Committee shall have all such
powers as may be necessary to carry out the provisions of the Plan, including
the power to (i) resolve all questions relating to eligibility for participation
in the Plan and the amount in the Account of any Participant and all questions
pertaining to claims for benefits and procedures for claim review, (ii) resolve
all other questions arising under the Plan, including any factual questions and
questions of construction, and (iii) take such further action as the Committee
shall deem advisable in the administration of the Plan. The actions taken and
the decisions made by the Committee hereunder shall be final and binding upon
all interested parties. The Committee shall provide a procedure for handling
claims of Participants or their Beneficiaries under the Plan. Such procedure
shall provide adequate written notice within a reasonable period of time with
respect to the denial of any such claim as well as a reasonable opportunity for
a full and fair review by the Committee of any such denial. It is intended that
the Plan comply with the provisions of Section 409A of the Code, as enacted by
the American Jobs Creation Act of 2004, so as to prevent the inclusion in gross
income of any amounts deferred hereunder in a taxable year that is prior to the
taxable year or years in which such amounts would otherwise actually be
distributed or made available to Participants or Beneficiaries. This Plan shall
be administered in a manner that effects such intent.

-9-



--------------------------------------------------------------------------------



ARTICLE IV
AMENDMENT AND TERMINATION
The Company reserves the right to amend or terminate the Plan at any time by
action of the Board or Committee, except that no such action shall adversely
affect any Participant or Beneficiary who has an Account, or result in any
change in the timing or manner of payment of the amount of any Account (except
as otherwise permitted under the Plan), without the consent of the Participant
or Beneficiary (provided, however, that this limitation requiring the consent of
Participants or Beneficiaries to certain actions shall not apply to any
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code) and any termination to the extent, and in the
circumstances described, in Treas. Reg. Section 1.409A-3(j)(4)(ix), or any
successor provision).
ARTICLE V
MISCELLANEOUS
1.    Non-Alienation of Deferred Compensation. No right or interest under the
Plan of any Participant or Beneficiary shall be (i) assignable or transferable
in any manner, (ii) subject to alienation, anticipation, sale, pledge,
encumbrance, attachment, garnishment or other legal process or (iii) in any
manner liable for or subject to the debts or liabilities of the Participant or
Beneficiary. Notwithstanding the foregoing, to the extent permitted by Section
409A of the Code, the payment of part or all of an interest under this Plan may
be made to an individual other than the Participant or Beneficiary, to the
extent necessary to fulfill a “domestic relations order” as defined in Section
414(p)(1)(B) of the Code.
2.    Interest of Participant. The obligation of the Company under the Plan to
make payment of amounts reflected in an Account merely constitutes the unsecured
promise of the Company to make payments from its general assets and no
Participant or Beneficiary shall have any interest in, or a lien or prior claim
upon, any property of the Company. Further, no Participant or Beneficiary shall
have any claim whatsoever against any Subsidiary for amounts reflected in an
Account. Nothing in the Plan shall be construed as guaranteeing that an Eligible
Director shall remain a Director. It is the intention of the Company that the
Plan be unfunded for tax purposes. The Company may create a trust to hold funds
to be used in payment of its obligations under the Plan, and may fund such
trust; provided, however, that any funds contained therein shall remain liable
for the claims of the Company’s general creditors. Notwithstanding the above,
upon the earlier to occur of (i) a Change in Control or (ii) a declaration by
the Board that a Change in Control is imminent, the Company shall promptly to
the extent it has not previously done so:
(a)    establish an irrevocable trust, generally consistent with the provisions
of Revenue Procedure 92-64 (the funds of which shall be subject to the claims of
the Company’s general creditors), to hold funds to be used in payment of its
obligations under the Plan; and
(b)    transfer to the trustee of such trust, to be added to the principal
thereof, an amount equal to (I) the aggregate amount credited to the Accounts of
all of the Participants and Beneficiaries under the Plan, less (II) the balance,
if any, in the trust at such time.

-10-



--------------------------------------------------------------------------------



3.    Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Company or any Subsidiary or the officers, employees or
directors of the Company or any Subsidiary, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.
4.    Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.
5.    Governing Law. The provisions of the Plan shall be governed and construed
in accordance with the laws of the State of Maryland.
6.    Headings; Interpretation.
(i)    Headings in this Plan are inserted for convenience of reference only and
are not to be considered in the construction of the provisions hereof.
(ii)    Any reference in this Plan to Section 409A of the Code will also include
any proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service.
(iii)    For purposes of the Plan, the phrase “permitted by Section 409A of the
Code,” or words or phrases of similar import, shall mean that the event or
circumstance that may occur or exist only if permitted by Section 409A of the
Code would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under Section
409A(a)(1) of the Code.
EXECUTED as of December 31, 2015.
FOREST CITY REALTY TRUST, INC.




By:                        
David J. LaRue
President, Chief Executive Officer and Director











-11-

